IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


DAVID LEE BURNETT,                    :   No. 130 MAP 2014
                                      :
                   Appellant          :   Appeal from the Commonwealth Court
                                      :   Order dated September 29, 2014 at docket
                                      :   No. 382 MD 2014.
           v.                         :
                                      :
                                      :
PENNSYLVANIA DEPARTMENT OF            :
CORRECTIONS AND PENNSYLVANIA          :
BOARD OF ADULT                        :
PAROLE/PROBATION,                     :
                                      :
                   Appellees          :


                                   ORDER


PER CURIAM                                               DECIDED: June 15, 2015



     AND NOW, this 15th day of June 2015, the Order of the Commonwealth Court is

hereby AFFIRMED.